Citation Nr: 1645348	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a right knee disability, including as secondary to pes planus.

3.  Entitlement to service connection for a left knee disability, including as secondary to pes planus.

4.  Entitlement to service connection for a back disability, including as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to March 1978 and from October 1979 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened claims for the issues on appeal and remanded the matters for additional development in May 2014.  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's diagnosed pes planus, right knee arthritis, chronic left knee strain, and arthritis of the lumbar spine.  



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for chronic left knee strain have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable as to these matters in the present case.

The Veteran contends that he has present pes planus, back, and knee disabilities as a result of active service.  He asserts that he developed pes planus during active service due to running in combat boots.  He also contends that his knee and back disorders were either incurred or permanently aggravated as a result of pes planus manifest during active service.  In statements in support of his claims the Veteran, a fellow serviceman, and family members attested to problems the Veteran experienced during and after service with foot, knee, and back pain.  The Veteran provided an undated certificate in February 2010 noting he had completed the required number of miles to become a member of the 500 mile club for the 25th Infantry Division.  In an August 2010 statement the Veteran's mother reported that he never had any problems with his feet, legs, or back while growing up and never expressed any related complaints until after service.  In a February 2012 statement J.T.M., identified as the Veteran's platoon sergeant from approximately April 1976 to March 1978, recalled that the Veteran had experienced foot and knee problems during service.  It was further noted, in essence, that he had endured his pain without complaint or needlessly going on sick call.  

Treatment records associated with the Veteran's service from October 1971 to March 1978 are missing and presumed lost.  A July 1979 re-enlistment examination noted bilateral flat feet which produced no problems and which were not considered disabling.  The Veteran denied any history of foot trouble, trick or locked knee, and recurrent back pain in his July 1979 report of medical history.  An April 1982 examination for officer candidate school purposes revealed no abnormalities to the feet, lower extremities, or spine.  The Veteran denied any medical history of problems associated with his feet, knees, and back.  His June 1985 separation examination revealed no abnormalities to the feet, lower extremities, or spine.  However, in his June 1985 report of medical history, he noted recurrent back pain and trick or locked knee.  The examiner noted his recurrent back pain was associated with occasional treatment without medication and noted that he reported occasional giving way of the knees with chondromalacia.  

On VA examination in December 1986 the Veteran reported that from 1975 to 1978 he had experienced problems with his knees giving way and that his back had bothered him off and on, mostly when he ran.  He stated that his back and knees hurt most of the time.  The examiner noted the natural curvature of the Veteran's spine was slightly flattened with some discomfort on hyperextension.  There were no deformities, crepitus, or swelling to the knees.  The diagnoses included possible mild arthritis of the knees (minimal) and chronic lumbar strain (mild).  No X-ray studies were reported and no etiology opinions were provided.

In a December 2008 private medical opinion S.H.S., M.D., provided diagnoses including pes planus and chondromalacia patellae.  The Veteran provided a history of having no pes planus or knee problems prior to his active service, and that he had been provided a diagnosis of chondromalacia patellae and given a disability profile during his first period of service.  The Veteran also reported a disqualifying pes planus deformity had been found upon reentry service examination.  The physician found that it was reasonable and probable that the Veteran's physical activities during his first period of service had resulted in chronic knee pain and pes planus deformities.  

A January 2009 private medical opinion from D.R., D.O., noted the Veteran had bilateral pes planus that most likely occurred during military service and was, in part, a result of running and training in combat boots.  It was noted there was no record of pes planus prior to his re-enlistment physical in 1979. 

VA treatment records dated in April 2010 noted X-ray studies revealed mild pes planus of both feet.  A May 2013 X-ray study revealed no significant degenerative changes to the thoracic spine.  

VA examinations in June 2014 included diagnoses of pes planus, degenerative arthritis of the thoracolumbar spine, right knee degenerative joint disease, and left knee strain.  Reference was made to the July 1979 re-entrance examination finding of flat feet, but that service records for the period from 1979 to 1985 did not indicate symptoms due to flat feet.  The examiner also observed that medical records after service were silent for problems due to flat feet for at least 10 years.  It was the examiner's opinion that it was less likely that the Veteran's pes planus had it onset in service or was otherwise etiologically related to his active service, including as due to his credible report of running five miles in combat boots every day.  If his flat feet were due to running in combat boots for miles every day, he explained that it would be expected that they would cause problems within service or within one year after discharge.  The examiner similarly determined that it was less likely that his left knee, right knee, or back disabilities were related to service because there was no documentation of his having a diagnosis or his having received treatment in service or within one to two years following his separation from service.  Had these problems been related to running five miles in combat boots every day it would be expected that they would present within service or at least within five years of service.

Based upon the evidence of record, and resolving all doubt in his favor, the Board finds that the evidence establishes that the Veteran's pes planus, right knee arthritis, chronic left knee strain, and arthritis of the lumbar spine had their onset in service or are otherwise etiologically related thereto.  The June 2014 VA examiner found the present disabilities were less likely due to service.  However, the examiner is not shown to have adequately considered the lay evidence of record nor to have adequately considered the prior VA examination findings of December 1986.  In fact, the June 2014 examiner's opinions that the Veteran's knee and back problems would have been manifest within five years of service if due to his running in combat boots during service may be construed as favorable to the Veteran when the December 1986 VA examination findings are considered.  The Board further finds that the Veteran's statements and testimony are credible and consistent with the circumstances of his service.  His statements as to having experienced foot, knee, and back problems during and immediately after service are supported by credible lay statements from a fellow serviceman and from close family members.  Overall, the evidence demonstrates that service connection for pes planus, right knee arthritis, chronic left knee strain, and arthritis of the lumbar spine is warranted.


ORDER

Entitlement to service connection for pes planus is granted.

Entitlement to service connection for right knee arthritis is granted.

Entitlement to service connection for chronic left knee strain is granted.

Entitlement to service connection for arthritis of the lumbar spine is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


